ROBB, Associate Justice.
Appeal from a decision of the Patent Office refusing 27 claims for a patent on a heel lift.
Appellant patented a rubber heel lift, spherically concave and spherically convex on its attaching and its tread faces, respectively. Four holes were provided, through which nails were driven to attach it to the shoe. It was found that the tension of the rubber had a tendency to withdraw the nails. Appellant therefore .added two holes, and positioned (claim 8) each “substantially the same distance from the side edges or margins of the heels, and with one or more centrally arranged nail-receiving openings within the first-named plurality of openings.”
The present application was filed to cover this change. The various tribunals of the Patent Office have very carefully considered applicant’s contentions, and each has found that the addition of these two nail holes, and their positioning with reference to the others, does not constitute invention. With that conclusion we fully agree, and, for the reasons stated in detail by the Office, affirm the decision.
Affirmed.